Citation Nr: 1133925	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-15 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a hysterectomy due to fibroids with left ovarian cystectomy and cystotomy repair (claimed as an irregular menstrual cycle), to include as due to undiagnosed illness.

2.  Entitlement to a temporary total disability evaluation due to surgical convalescence following surgery in February 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active service from August 14, 1980 to December 15, 1980 and from September 20, 1990 to July 7, 1991.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs in Montgomery, Alabama.  In August 2010, the Board remanded this case.  


FINDINGS OF FACT

1.  A hysterectomy due to fibroids with left ovarian cystectomy and cystotomy repair (claimed as an irregular menstrual cycle) is a diagnosed disability and is not attributable to service.  

2.  The Veteran underwent a total abdominal hysterectomy with cystectomy on February 28, 2007.  She is not service connected for this condition.


CONCLUSIONS OF LAW

1.  Service connection for a hysterectomy due to fibroids with left ovarian cystectomy and cystotomy repair, to include as an undiagnosed illness, is not warranted.   38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2010).

2.  The criteria for the assignment of a temporary total disability rating following surgery in February 2007 have not been met.  38 C.F.R. § 4.30 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated in March 2007 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  The letters also notified the Veteran that that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in compliance with Dingess.

Regarding the duty to assist, VA also fulfilled its duty to obtain all relevant evidence with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  The Veteran underwent a VA examination and a medical opinion was obtained in October 2010.  38 C.F.R. § 3.159(c)(4).  This opinion is adequate as the claims file was reviewed, the examiner reviewed the pertinent history, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).    

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that she experienced irregular menstrual bleeding during her active service that, she claims, is one of the most typical symptoms of fibroids and represented the onset of her current gynecological problems.  In May and June 2008 written statements, the Veteran argues that, prior to entering basic training in August 1980, there was no evidence that she experienced a gynecological disorder.  She maintains that, on November 6, 1980, she was diagnosed with primary dysmenorrhea (menstrual cramps and abdominal pain) and, on December 15, 1980, she was diagnosed lower abdominal pain and menstrual pain that was treated with prescribed medication.  According to the Veteran, these clinical entries were signs of menstrual distress that represented the onset of her gynecological problems that culminated in her February 28, 2007 total abdominal hysterectomy with incidental cystotomy and left ovarian cystectomy.

A review of the service treatment records showed that when the Veteran was examined for enlistment into the United States Army Reserve in June 1980, a gynecological disorder was not noted, and the Veteran was found qualified for enlistment.  On her November 1980 REFRAD examination, she reported that she had not had a change in her menstrual cycle.  Pelvic examination was normal.   

A clinical record dated on November 29, 1980 indicates that the Veteran was seen with complaints of menstrual cramps for one day and appeared to be having abdominal pains.  The assessment was a need to rule out pelvic inflammatory disease and she was referred to a physician.  According to the examining physician's notes, the Veteran had lower abdominal pain (menstrual cramps) and had that kind of pain every month with her period.  Physical examination was unremarkable and the diagnosis was menstrual pain.

An April 1984 General Physical did not include a pelvic examination, but the Veteran reported that she had not had a change in her menstrual cycle.  A June 1988 Quad examination also did not include a pelvic examination, but again, the Veteran stated that she had not had a change in her menstrual cycle.  

During her second period of service, two October 1990 Individual Sick Slips indicated that the Veteran had an irregular menstrual cycle.  An April 1991 redeployment examination report is not referable to a gynecological disorder.  A pelvic examination was not performed.  

Post-service, a January 1994 private pelvic ultrasound revealed a cystic left ovary, possibly containing echoes.  

On a July 1997 VA examination, the Veteran reported that she had complaints of left lower abdominal pain occasionally and was told that she had scarring in her lower abdomen due to childbirth.  No diagnosis relative to those complaints was made.  

In October 2001, VA records show that a pelvic ultrasound reflected a possible malignancy.  A subsequent ultrasound revealed normal sized ovaries with a small right ovarian cyst.  Interval resolution of previous complicated and unilocular cysts on prior ultrasound was noted.  

VA records dated in February and March 2007 reflect that the Veteran reported that she had a three month history or irregular menstrual cycles with menorrhagia with multiple blood transfusions.  She was diagnosed as having menorrhagia secondary to uterine fibroids.  She underwent a total abdominal hysterectomy with incidental cystotomy and left ovarian cystectomy.  

The Veteran also submitted an internet article which discussed uterine fibroids.  The article indicated that estrogen stimulated cell growth including fibroid growth.  The article did not address gynecological illness which is due to an undiagnosed illness nor did it discuss any other possible etiologies other than estrogen.  Thus, while informative, it is not pertinent to her claim to establish that her current gynecological disorder had its onset during service.  

Because this case presented complex medical and unresolved factual questions and since the Board is precluded from reaching its own unsubstantiated medical conclusions, the Board determined that further development was required and remanded this case in August 2010.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board remanded this case to afford the Veteran a VA examination to determine the etiology of her gynecological problems based on all available records.

The additional VA records requested on remand were obtained and included duplicates of the Veteran's prior surgery.  The requested examination was conducted in October 2010.  The claims file was reviewed and the examiner discussed the pertinent records, including the service treatment records.  The examiner indicated that the Veteran's gynecological disorder was less likely as not caused by or the result of service.  The examiner provided rationale, stating that the Veteran complained of menstrual cramps during service, but had no menstrual changes, no complaints of clots, no heavy bleeding, and no disabling cramps.  The examiner stated that cramps and abdominal pain are common during menses.  The examiner noted that there was no documentation of an abnormal pap smear on pelvic examination or ultrasound.  


Undiagnosed Illness

Service connection may be presumed for certain conditions under 38 U.S.C.A. § 1117, based on service in the Persian Gulf. More specifically:

(a)(1) The Secretary may pay compensation under this subchapter to a Persian Gulf veteran with a qualifying chronic disability that became manifest (A) during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War; or (B) to a degree of 10 percent or more during the presumptive period prescribed under subsection (b).

(a)(2) For purposes of this subsection, the term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): (A) An undiagnosed illness; (B) A medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; (C) Any diagnosed illness that the Secretary determines in regulations prescribed under subsection (d) warrants a presumption of service connection.

(b) The Secretary shall prescribe by regulation the period of time following service in the Southwest Asia theater of operations during the Persian Gulf War that the Secretary determines is appropriate for presumption of service connection for purposes of this section.

(f) For purposes of this section, the term "Persian Gulf veteran" means a veteran who served on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War. 38 U.S.C.A. § 1117 (West 2002).

The regulation implementing the foregoing statute provides, in relevant part, that except as provided otherwise, VA shall pay compensation in accordance with chapter 11 of Title 38, United States Code, to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability (I) became manifest either during active duty in the South West Asia theater of operations during the Gulf War, or to a compensable degree no later than December 31, 2011, and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2010).

"Objective indications of chronic disability" include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2010).  Disabilities that have existed for at least six months and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered "chronic."  38 C.F.R. § 3.317(a)(4) (2010).

In the case of claims under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

In this case, the Veteran does not have an undiagnosed illness.  She was diagnosed as having menorrhagia secondary to uterine fibroids and underwent a total abdominal hysterectomy with incidental cystotomy and left ovarian cystectomy.  Thus, service connection is not established for an undiagnosed gynecological illness.  


Direct Service Connection

Alternatively, the Veteran seeks direct service connection.  Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau; see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan.  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  

The Veteran is certainly competent to report abdominal cramping and heavy bleeding.  However, as noted, the etiology of her gynecological problems involved a complex medical assessment, one that she is not medically qualified to make.  Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The complex nature of this case was the basis for the Board's remand since the Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Cohen v. Brown, 10 Vet. App. 128, 137 (1997).

There is only one, uncontradicted medical opinion of record, as obtained pursuant to the Board's remand.  The VA examiner stated that the Veteran's gynecological disability is not related to service.  The rationale was provided.  The Board attaches the most significant probative value to this opinion, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The VA examiner's opinion was based on review of the Veteran's claims file, to include the service treatment records.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, based on the comprehensive VA opinion and the other evidence of record, the Board finds that service connection for a hysterectomy due to fibroids with left ovarian cystectomy and cystotomy repair is not warranted.  The VA examiner's opinion is afforded more probative value than the Veteran's contentions in this case as the opinion represents greater competency with regard to a medical assessment.  Service connection is not warranted and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).


Temporary Total Disability Evaluation due to Surgical Convalescence

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence. (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

As set forth above, service connection is denied for a hysterectomy due to fibroids with left ovarian cystectomy and cystotomy repair; thus, a temporary total rating following surgery for that disability in February 2007 is not warranted since it is not service connected and temporary total ratings are only available for service-connected conditions.    Absent service connection for that condition, the sought after temporary total disability rating may not be granted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that when the law is dispositive of the claim, then the claim must, as a matter of law, be denied because of the absence of legal merit or lack of entitlement under the law).


ORDER

Service connection for a hysterectomy due to fibroids with left ovarian cystectomy and cystotomy repair is denied.

A temporary total disability evaluation due to surgical convalescence following surgery in February 2007 is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


